Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US 10,431,153), hereinafter as Gao.
As for claim 1, Gao teaches a pixel circuit (fig. 3), comprising a switching transistor (T2), a driving transistor (DTFT), a storage capacitor (C), a threshold voltage extraction unit (T3), a light emission control unit (light emitting control module 4), a light emitting device (OLED), and a compensation unit (T7), wherein 
the light emitting device (OLED; column 4 line 64 through column 5 line 6 and column 5 lines 14-16) has a first electrode (top electrode or anode) coupled to a second electrode of the driving transistor (electrically coupled to the bottom electrode of DTFT via T6) and a second electrode (bottom electrode or cathode) receiving a first power voltage (PVEE), 

the switching transistor (T2; column 4 lines 49-58) is configured to transmit a data voltage signal (data signal at terminal DATA) to a first electrode of the driving transistor (top electrode of DTFT) under the control of a scan signal (when terminal Scan2 is active), 
the threshold voltage extracting unit (T3; column 4 lines 49-58) is configured to couple the control electrode of the driving transistor (gate of DTFT) to the second electrode of the driving transistor (bottom electrode of DTFT) under the control of the scan signal (also when terminal Scan2 is active), 
the light emission control unit (light emitting control module 4; column 4 line 64 through column 5 line 6) is configured to transmit a second power voltage (PVDD) to the first electrode of the driving transistor (top electrode of DTFT) under the control of a light emission control signal (control signal at terminal EMIT), and 
the compensation unit (T7; column 4 lines 44-48 and column 5 lines 17-40) is configured to transmit a compensation voltage (voltage at VREF2) to a second electrode of the switching transistor (bottom electrode of T2) to reduce a feedthrough voltage of the switching transistor (node N2 is reset in the initialization stage).
As for claim 10, Gao teaches 
wherein the threshold voltage extraction unit comprises a threshold voltage extraction transistor (T3), wherein 
a first electrode (left electrode) of the threshold voltage extraction transistor is coupled (see node N1) to the first terminal of the storage capacitor (bottom electrode of C) and the control electrode of the driving transistor (gate of DTFT), 

a control electrode (gate) of the threshold voltage extraction transistor is coupled to a scan line (Scan2), and 
the scan line provides the scan signal (second scan signal).
As for claim 11, Gao teaches 
wherein the first terminal of the storage capacitor (bottom electrode of C) is coupled (see node N1) to the control electrode of the driving transistor (gate of DTFT) and the threshold voltage extraction unit (T3), and the second terminal of the storage capacitor (top electrode of C) is coupled to a second power voltage terminal (PVDD) which supplies the second power voltage (VDD) and is common to the reference voltage terminal (they are the same as both the top electrode of C and top electrode of T5 of the light emitting control module 4 are connected to PVDD).
As for claim 12, Gao teaches 
wherein a first electrode of the switching transistor (top electrode of T2) is coupled to a data line (DATA), the second electrode of the switching transistor (bottom electrode of T2) is coupled to a first terminal of the compensation unit (right electrode of T7), the first electrode of the driving transistor (top electrode of DTFT) and the light emission control unit (bottom electrode of T5), a control electrode of the switching transistor (gate of T2) is coupled to a scan line (Scan2), the data line (DATA) provides the data voltage signal (data signal), and the scan line provides the scan signal (the second scan signal).
As for claim 13, Gao teaches wherein 
the first electrode of the driving transistor (top electrode of DTFT) is coupled (see node N2) to the light emission control unit (specifically T5), a first terminal of the compensation unit (right electrode of T7) and the second electrode of the switching transistor (bottom electrode of T2), 

the control electrode of the driving transistor (gate of DTFT) is coupled (see node N1) to the first terminal of the storage capacitor (bottom electrode of C) and the threshold voltage extraction unit (T3).
As for claim 14, Gao teaches wherein a display device comprising the pixel circuit (display panel using the pixel circuits; fig. 7; column 10 line 64 through column 11 line 7).

Allowable Subject Matter
Claims 2-9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the compensation unit comprises a compensation capacitor, a first terminal of the compensation capacitor is coupled to the second electrode of the switching transistor, a second terminal of the compensation capacitor is coupled to a compensation voltage terminal, and the compensation voltage terminal provides the compensation voltage, of claim 2 (see Cc in fig. 2, 3, 5, 6 and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/               Primary Examiner, Art Unit 2628